
	
		II
		112th CONGRESS
		1st Session
		S. 995
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Kirk introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit public
		  officials from engaging in undisclosed self-dealing.
	
	
		1.Short titleThis Act may be cited as the
			 Public Officials Accountability
			 Act.
		2.Prohibition on
			 undisclosed self-dealing by public officials
			(a)In
			 generalChapter 63 of title
			 18, United States Code, is amended by inserting after section 1346 the
			 following new section:
				
					1346A.Undisclosed
				self-dealing by public officials
						(a)Undisclosed
				self-Dealing by public officialsFor purposes of this chapter,
				the term scheme or artifice to defraud also includes a scheme or
				artifice by a public official to engage in undisclosed self-dealing.
						(b)DefinitionsAs
				used in this section:
							(1)Official
				actThe term official act—
								(A)includes any act
				within the range of official duty, and any decision, recommendation, or action
				on any question, matter, cause, suit, proceeding, or controversy, which may at
				any time be pending, or which may by law be brought before any public official,
				in such public official’s official capacity or in such official’s place of
				trust or profit;
								(B)may be a single
				act, more than one act, or a course of conduct; and
								(C)includes a
				decision or recommendation that a government should not take action.
								(2)Public
				officialThe term
				public official means an officer, employee, or elected or
				appointed representative, or person acting for or on behalf of, the United
				States, a State, or a subdivision of a State, or any department, agency or
				branch of government thereof, in any official function, under or by authority
				of any such department, agency, or branch of government.
							(3)StateThe
				term State includes a State of the United States, the District of
				Columbia, and any commonwealth, territory, or possession of the United
				States.
							(4)Undisclosed
				self-dealingThe term undisclosed self-dealing means
				that—
								(A)a public official
				performs an official act for the purpose, in whole or in part, of benefitting
				or furthering a financial interest of—
									(i)the public
				official;
									(ii)the spouse or
				minor child of a public official;
									(iii)a general
				business partner of the public official;
									(iv)a
				business or organization in which the public official is serving as an
				employee, officer, director, trustee, or general partner; or
									(v)an
				individual, business, or organization with whom the public official is
				negotiating for, or has any arrangement concerning, prospective employment or
				financial compensation; and
									(B)the public
				official knowingly falsifies, conceals, covers up, or fails to disclose
				material information regarding that financial interest that is required to be
				disclosed by any Federal, State, or local statute, rule, regulation, or charter
				applicable to the public
				official.
								.
			(b)Conforming
			 amendmentThe table of sections for chapter 63 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 1346 the following new item:
				
					
						1346A. Undisclosed self-dealing by public
				officials.
					
					.
			(c)ApplicabilityThe
			 amendments made by this section apply to acts engaged in on or after the date
			 of the enactment of this Act.
			
